Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 12/03/2021.
Claims 1-6 are pending, where claim 1 is independent.
The double patenting rejection set forth in the Non-Final Office Action is maintained since the Applicant has not submitted a Terminal Disclaimer. 
The specification objection has been withdrawn because the arguments and amended abstract overcome the objections.
The claim interpretation and rejection under 112 and 101 have been withdrawn because the arguments and amended claims overcome the rejection.
The abstract, specification and claim set dated 12/03/2021 and the same dated 12/01/2021 or older are confusing that which are the latest and old version of the instant application. However, the abstract and claim set dated 12/01/2021 are considered as amendment and latest version of the instant application. On the other hand the Abstract, specification and claim set dated 12/03/2021 are considered as “English translation of the foreign application” as requested in the Non-Final office action dated 09/03/2021. To avoid the confusion, the applicant may resubmit the translation of the foreign application of the abstract, specification and claim set in a single document as “English translation of the foreign application” under different doc code as “Ref.Other”.  

Response to Arguments 
Applicant's arguments filed on 12/01/2021 have been fully considered and persuasive for the art rejection but not persuasive for the double patenting for . 
As to pages 5-6, applicant argues "--- amended independent claim 1 recites that the selection control unit selects one control change plan from among a plurality of the control change plans output by the learning control plan output means after excluding a control change plan - not recited in co-pending Application No. 16/633,516 - Withdrawal of the non-statutory double patenting rejection is respectfully requested”. 
Examiner respectfully disagrees because comparison table provides that “grasping, learning, selecting and changing the control plan” of the instant application are obviously similar to “grasping, learning, selecting and changing the control plan” of the copending application under NOA. The concept of both the applications are similar.  Thereby, it is a non-statutory double patenting rejection and needs terminal disclaimer to overcome. Therefore Applicant’s arguments are not persuasive. 

Multiple filed related applications 
Applicants have filed multiple related applications.  To date, it appears that the related applications (e.g. Application No. 16621345, 16633516, 16650767, 17260145, 17274316) stand pending and yet to be examined. These are plurality of co-pending related Applications and double patenting issue is proper. See MPEP 804 and 1490 (VI) D:   
Non-Statutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.
Claims 1-6 are rejected on the ground of double patenting over claims of copending application under NOA of Patent application No. 16/633516 (corresponding USPGPub. No. 2020/0224916 A1) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the referenced and is covered in the copending application under NOA of Patent application No. 16/633516 (corresponding USPGPub. No. 2020/0224916 A1) and the instant applications are claiming common subject matter, as follows: 

Instant Application No. 16/621345 
US Application 16/633516 (corresponds USPGPub. No. 2020/0224916 A1)
Title 
ENVIRONMENTAL EQUIPMENT CONTROL APPARATUS
ENVIRONMENTAL APPARATUS CONTROLLER
Claim 1. An environmental equipment control apparatus for controlling a plurality of types of environmental equipment, comprising: 
an electronic controller including 
a grasping unit that grasps current physical and mental state information about a current physical and mental state of a user, environmental situation information, and target relationship information representing a relationship between a target physical and mental state and the current physical and mental state; 

learning control plan output means that outputs a control change plan for each of combinations of the plurality of types of environmental equipment in accordance with the current physical and mental state information, the environmental situation information, and the target relationship information; and 
a selection control unit that selects, based on a predetermined condition, one control change plan from among a plurality of the control change plans output by the learning control plan output means after excluding a control change plan satisfying a predetermined exclusion condition, and executes the one control change plan, 
wherein the learning control plan output means learns to update a method for specifying the control change plan to be output, by using a physical and mental state of the user changed by executing the control change plan selected by the selection control unit.

a grasping unit configured to grasp current mental and physical condition information on a current mental and physical condition of a user, environmental situation information, and target relationship information representing a relationship between a target mental and physical condition and the current mental and physical condition; 
learning control plan output means configured to output a plurality of control change plans according to the current mental and physical condition information, the environmental situation information, and the target relationship information, each of the plurality of control change plans including a different combination of control states for each of the plurality of environmental apparatuses; 
a selection control unit configured to select, based on a predetermined condition, one control change plan among the plurality of control change plans output by the learning control plan output means, the selecting being executed by rotation such that the same control change plan is not selected twice in succession, and execute the one control change plan, and a learning data accumulation unit that stores, as a piece of learning data, the one control change plan in association with an amount of change in the mental and physical condition of the user, the learning control plan output means being further configured to perform learningPage 2 of 13Appl. No. 16/633,516Amendment dated December 29, 2021 Reply to Office Action of September 13, 2021such that a method of determining the plurality of control change plans to be output is updated when a number of pieces of the learning data is greater than or equal to a predetermined number.



	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of co-pending application under NOA of Patent application No. 16/633516 (corresponding USPGPub. No. 2020/0224916 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the learning control plan output means that outputs a control change plan for each of combinations of the plurality of types of environmental equipment in accordance with the current physical and mental state information, the environmental situation information, and the target relationship information” of the application is equivalent to the limitation “learning control plan output means configured to output a plurality of control change plans according to the current mental and physical condition information, the environmental situation information, and the target relationship information” of the co-pending application under NOA) in scope and they use the similar limitations and produce the same end result of controlling environments based on physical and mental state of the user.  
This is an obviousness-type double patenting rejection. The filing of a terminal disclaimer may overcome this rejection. See MPEP § 804 and 1490 (VI) D.

Conclusion
The prior art made of record:
Balakrishnan, et al. (USPGPub No. 20150268641 A1).
Kinoshita, et al. (USP No. 9958861 B2).
Kanal, et al. USP No. 8,140,191 B2.
Pindado, et al. USPGPub No. 2016/0228640 A1. 
Takami, et al. USPGPub No. 2018/0136626 A1. 
Krueger, USP No. 9298985 B2.
Johnson, et al. USP No. 9020647 B2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Md Azad/
Primary Examiner, Art Unit 2119